PROB 174

{193)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: MUHAMMED, Kuan a/k/a Tyrone Rush Cr.; 94-00184-001

PACTS #: 7853

Name of Assigned Judicial Officer; © THE HONORABLE STANLEY R. CHESLER
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/14/1994

Original Offense: Count One, Conspiracy to Commit Bank Fraud; Count Two, Bank Theft, and Counts
Three and Four, Engaging in Monetary Transactions in Property Derived from Specific
Unlawful Activity .

Original Sentence: 78 months imprisonment; 3 years supervised release; $7,200 restitution payable at
$150/month (modified); $200 special assessment

Special Conditions: 1) financial disclosure; 2) new debt restrictions; and 3) maintain full-time employment

Type of Supervision: Supervised Release 7 Date Supervision Commenced: 12/19/2016
NONCOMPLIANCE SUMMARY

The offender has not complied with the following conditions of supervision:

Violation Number Nature of Noncompliance

1 On/about October 22, 2019, Muhammed was arrested by the Essex County
Sheriff's Office for violating the conditions of a restraining order. According
to investigative reports, he attempted to contact an ex-girlfriend / the plaintiff
by cellular telephone and social media, The charges remain pending and will
likely reach resolution after Muhammed’s scheduled completion date.

2 The offender has not been in full compliance with his financial obligation. As
of the date of this Petition, he has satisfied $2,649.08 leaving an outstanding
balance of $4,750.92.

U.S. Probation Officer Action: Probation will present this document to Muhammed and recommends the --
case expire as scheduled. The noncompliance detailed within may be included in a violation report if the
Probation Office deems fit and noncompliance continues. The restitution order remains imposed as a final
judgement and the Financial Litigation Unit of the United States Attorney’s Office will continue to pursue
collection.

 
Prob 12A — page 2
MUHAMMED, Kuan

Respectfully submitted,
Joseph Empiriosf
By: Joseph Empirio
Senior U.S. Probation Officer

Date: 11/08/2019

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this cases

No Formal Court Action to be Taken at This Time and Case to Expire as Scheduled - Probation will
OK present this document to the offender as a written reprimand issued under the authority of the United
*" “States District Court (PROBATION RECOMMENDED)
f Submit a Request for Modifying the Conditions or Term of Supervision
[~ Submit a Request for Warrant or Summons

Other

 

(1/121

 

Date

 

 
UNITED STATES DISTRICT COURT

PROBATION OFFICE
DISTRICT OF NEW JERSEY
SUSAN M. SMALLEY, ESQ. U.S. COURTHOUSE
CHIEF U.S. PROBATION OFFICER 50 WALNUT ST,

November 8, 2019 ROOM 1091
SUZANNE GOLDA-MARTINEZ NEWARK, NJ 07102

SUPERVISING U.S, PROBATION OFFICER (973) 645-6161
FAX: (973) 645-2155

ELISA MARTINEZ

SUPERVISING U.S, PROBATION OFFICER wirw.nfp.useourts.gov

Honorable Stanley R. Chesler, Senior U.S,D.J.

Martin Luther King Jr. Federal Building & Courthouse
P.O, Box 0999

Newark, New Jersey 07102

RE: MUHAMMED, Kuan

A/K/A: Tyrone Rush

Dkt. No.: 94-00184-001
Notice of Non-compliance —
Written Reprimand Recommended &
Recommendation for Expiration of Term
with Outstanding Restitution

Dear Senior Judge Chesler:

On October 14, 1994, Kuan Muhammed was sentenced by The Honorable Alfred J. Lechner to 78
months imprisonment (to run consecutively to a state sentence) and a three-year term of supervised
release for the offense of Count One, Conspiracy to Commit Bank Fraud; Count Two, Bank Theft;
and Counts Three and Four, Engaging in Monetary Transactions in Property Derived from Specific
Unlawful Activity. The offender was also ordered to pay a $200 special assessment, $7,200
restitution payable at $150/month, and abide by the following special conditions: 1) financial
disclosure; 2) new debt restrictions; and 3) maintain full-time employment. Muhammed has been
supervised by U.S, Probation since his release from custody on December 19, 2016.

On/about October 22, 2019, Muhammed was arrested by the Essex County Sheriff's Office for
violating the conditions of a restraining order. This compliant, along with the restraining order,
are pending disposition. According to investigative reports, the offender attempted to contact an
ex-girlfriend / the plaintiff by cellular telephone and social media. Probation questioned
Muhammed extensively and reviewed all available police and Court documents. Probation has
been aware of this tumultuous relationship through ongoing communication with the offender.

Additionally, despite constant reminders and the reduction of the Court-ordered monthly payment
amount, Muhammed has not been in full compliance with his financial obligation. As of the date
of this petition, he has satisfied $2,649.08 leaving an outstanding balance of $4,750.92.
